NO. 07-04-0386-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                  AUGUST 24, 2004

                         ______________________________


                          DEMARCUS LEWIS, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 241ST DISTRICT COURT OF SMITH COUNTY;

             NO. 241-0230-04; HONORABLE JACK SKEEN, JR., JUDGE

                        _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                             ABATEMENT AND REMAND


      Following his conviction for possession of a controlled substance, appellant

Demarcus Lewis, proceeding pro se, filed a notice of appeal. The appellate record is due

to be filed on August 16, 2004. Pending before this Court is trial counsel’s motion to
withdraw as appellate counsel in which counsel also requests that appellant be declared

indigent and have counsel appointed for purposes of appeal.


       Counsel represents that appellant has filed a grievance and no longer has sufficient

funds to retain appellate counsel. The trial court has the responsibility for appointing

counsel to represent indigent defendants, as well as the authority to relieve or replace

counsel. Tex. Code Crim. Proc. Ann. art. 1.051(d) (Vernon Supp. 2004); see also Enriquez

v. State, 999 S.W.2d 906, 907 (Tex.App.–Waco 1999, no pet.). Accordingly, we now abate

this appeal and remand the cause to the trial court for further proceedings.


       The trial court has discretion to determine whether counsel should be permitted to

withdraw solely because appellant has filed a grievance against counsel. See King v.

State, 29 S.W.2d 556, 566 (Tex.Cr.App. 2000). Furthermore, to avoid further expenditure

of judicial resources, we consider it prudent to resolve this issue now rather than invite

future litigation by a post-conviction collateral attack. See Lerma v. State, 679 S.W.2d 488,

493 (Tex.Cr.App. 1982).


       Upon remand the trial court shall immediately cause notice of a hearing to be given

and, thereafter conduct a hearing to determine the following:


       1.     whether to grant counsel’s motion to withdraw; and if so,
       2.     whether appellant still desires to prosecute this appeal and is indigent
              and entitled to appointed counsel.




                                             2
The trial court shall also cause a hearing to be transcribed. Should it be determined that

appellant desires to continue the appeal, then the trial court shall also take such measures

as may be necessary to assure appellant effective assistance of counsel, which measures

may include the appointment of counsel. If counsel is appointed, the name, address,

telephone number, and state bar number of counsel shall be included in the order

appointing counsel.


       The trial court shall execute findings of fact, conclusions of law, and such orders as

the court may enter regarding the aforementioned issues and cause its findings and

conclusions to be included in a supplemental clerk’s record. A supplemental reporter’s

record of the hearing shall also be included in the appellate record. Finally, the trial court

shall file the supplemental clerk’s record and the supplemental reporter’s record with the

Clerk of this Court by Friday, October 1, 2004.


                                                  Per Curiam


Do not publish.




                                              3